                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                       TEXARKANA DIVISION

GRAYBAR ELECTRIC COMPANY, INC.                                                                           PLAINTIFF


v.                                             Case No. 4:18-cv-4128


PREMIER IEC, LLC                                                                                        DEFENDANT

                                                    JUDGMENT

           Before the Court is Plaintiff Graybar Electric Company, Inc.’s Motion for Default

Judgment. (ECF No. 39). Also before the Court is Plaintiff’s Supplemental motion for Default

Judgment. (ECF No. 43). The Court finds that no response is necessary and that the matters are

ripe for consideration.

           On August 18, 2018, Plaintiff filed this case in the Circuit Court of Howard County,

Arkansas, against Defendant Premier IEC, LLC (“Premier”), and Weyerhaeuser Company

(“Weyerhaeyser”). 1          On August 20, 2018, Plaintiff served the complaint and summons on

Premier’s registered agent for service of process in Austin, Texas. On September 11, 2018,

Weyerhaeuser removed the case to this Court. On October 2, 2018, the Clerk of Court entered

default as to Premier, who had not answered or otherwise responded to the complaint. On July 18,

2019, Plaintiff filed the instant default judgment motion, asking the Court to enter default judgment

as to Premier.

           On July 23, 2019, the Court issued an order setting a default judgment hearing and

instructing that if Plaintiff sought a sum certain from Premier, it should file a supplement brief to

that effect. On July 25, 2019, Plaintiff filed a supplement motion, indicating that it seeks a sum



1
    Weyerhaeuser has been dismissed from this case pursuant to the parties’ stipulation of dismissal.
certain from Premier in the amount of $766,397.60; $152,061.68 in interest on the principal

amount, calculated at 17% per annum interest from May 25, 2018 through July 25, 2019, with

interest continuing to accrue at the rate of $356.95 per day until paid; $29.365.50 in attorneys’

fees; and $160.00 in costs. Plaintiff has also provided affidavits setting out these amounts, along

with an itemized statement of account for the principal debt of $766,397.60. As of the date of this

judgment, Premier has not answered or otherwise responded to the complaint.

         Pursuant to Federal Rule of Civil Procedure 55, a district court may enter a default

judgment when a party fails to appropriately respond in a timely manner. See, e.g., Inman v. Am.

Home Furniture Placement, Inc., 120 F.3d 117, 119 (8th Cir. 1997). A default judgment may be

entered on a sum certain upon the plaintiff’s request, with an affidavit showing the amount due.

Fed. R. Civ. P. 55(b)(1).

         Upon consideration, the Court finds that Plaintiff’s default judgment motions (ECF Nos.

39, 43) should be and hereby are GRANTED. Accordingly, judgment is entered in favor of

Plaintiff against Defendant Premier IEC, LLC in the amount of $766,397.60; $152,061.68 in

interest on the principal amount, calculated at 17% per annum interest from May 25, 2018 through

July 25, 2019, with interest continuing to accrue at the rate of $356.95 per day until paid; and

$29,525.50 in attorneys’ fees and costs. 2

         IT IS SO ORDERED, this 29th day of July, 2019.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge




2
  In light of this holding, there is no need to hold an evidentiary hearing on the instant motion and, thus, the default
judgment hearing set for September 23, 2019 is cancelled.

                                                           2
